Exhibit 10.1

BJ SERVICES COMPANY

2000 INCENTIVE PLAN

TERMS AND CONDITIONS

STOCK OPTION FOR OFFICERS

The terms and conditions set forth below are hereby incorporated by reference
into the attached award agreement (“Agreement”) by and between BJ Services
Company (the “Company”) and the employee named therein (the “Employee”). Terms
defined in the 2000 Incentive Plan (the “Plan”) are used herein with the same
meaning.

 

  1. The employee has agreed to perform services for the Company or a subsidiary
and to accept the grant of one or more stock options, as designated on the
attached award agreement (“Option”), in accordance with the terms and provisions
of the Plan and the Agreement.

 

  2. The Option shall become vested (exercisable) and expire in accordance with
the following schedule:

 

Number of Shares   Vesting Date   Expiration Date 1/3 of the Option   one year
from the Date of Grant   Seven years from Date of Grant 1/3 of the Option   two
years from the Date of Grant   Seven years from Date of Grant 1/3 of the Option
  three years from the Date of Grant   Seven years from Date of Grant

 

  3. In the event of the Employee’s termination of employment by reason of
death, disability, or retirement [See Note #1], the Option shall become
immediately vested in full on such date to the extent not already vested.

 

  4. To the extent vested, the Option may be exercised in whole or in part or in
two or more successive parts; provided, however, that the Option shall not be
exercisable following the seventh anniversary of the Date of Grant or the
earlier termination of such Option as provided herein.

 

NOTE #1:   The term “disability” is used in these Terms and Conditions as
defined in the Plan. The term “retirement” means the termination of an
employee’s employment with the Company, its subsidiaries and affiliated entities
on or after reaching age 60, subject to the conditions on exercise in paragraph
10 below, for reasons other than death, disability or Cause.



--------------------------------------------------------------------------------

  5. The employee agrees that the Company or its subsidiaries may withhold any
federal, state or local taxes upon the exercise of the Option, at such time and
upon such terms and conditions as required by law and as provided by the Plan.
Notwithstanding anything herein to the contrary, the Company shall not be
obligated to issue any shares of Common Stock pursuant to the exercise of the
Option until the Employee has satisfied such withholding obligations or made
arrangements for satisfying such obligations that are acceptable to the Company
or its subsidiary.

 

  6. The Option may be exercised from time to time by a notice in writing of
such exercise which states the Date of Grant set forth in the Agreement, the
number of shares in respect of which the Option is being exercised and the type
of award (Incentive Stock Option or Non-Qualified Stock Option). Such notice
shall be delivered to the Secretary of the Company or addressed to the Secretary
of the Company at its corporate offices in Houston, Texas. An election to
exercise shall be irrevocable. The date of exercise shall be the date the notice
is hand-delivered or received by the Secretary, whichever is applicable.

 

  7. An election to exercise an Option shall be accompanied by the tender of the
full purchase price of the shares of Common Stock for which the election is
made. Payment may be made in cash, shares of Common Stock of the Company already
owned, a “cashless exercise” procedure established by the Company, or any
combination thereof. If the Employee desires to tender Common Stock already
owned by the Employee as payment, the Employee must notify the Secretary in the
written notice of exercise of such desire and, subject to the Secretary’s
confirmation that the Employee is the record holder of such number of shares, it
shall not be necessary for the Employee to tender stock certificates to
effectuate such payment of the exercise price. The value of the number of shares
tendered to exercise the Option cannot exceed the Option’s exercise price, and
such tendered shares shall be valued at the Common Stock Price per share on the
trading day prior to the date of exercise of the Option. If the shares tendered
for payment were acquired by the Employee pursuant to the prior exercise of a
Company-granted option, such shares must have been owned for at least six
months.

 

  8. The portion of the Option that is an Incentive Option is not transferable
by the Employee, otherwise than by will or the laws of descent and distribution,
and may be exercised during the lifetime of the Employee only by the Employee.
Notwithstanding the immediately preceding sentence, the Option may be
transferred (in whole or in part) by the Employee to (1) the spouse, children or
grandchildren of the Employee ("Immediate Family Members"), (2) a trust or
trusts for the exclusive benefit of the Immediate Family Members and if
applicable, the Employee, or (3) a partnership in which such Immediate Family
Members and, if applicable, the Employee are the only partners.

 

-2-



--------------------------------------------------------------------------------

  9. The portion of the Option that is a Non-Qualified Stock Option may be
transferred (in whole or in part) by the Employee to (1) the spouse, children or
grandchildren of the Employee (“Immediate Family Members”), (2) a trust or
trusts for the exclusive benefit of the Immediate Family Members and, if
applicable, the Employee, or (3) a partnership in which such Immediate Family
Members, and, if applicable, the Employee are the only partners. Following
transfer, any such transferred option rights shall continue to be subject to the
same terms and conditions as were applicable to the option rights immediately
prior to transfer; provided, however, that no transferred option rights shall be
exercisable unless arrangements satisfactory to the Company have been made to
satisfy any tax withholding obligations and any other legal obligations the
Company may have with respect to the option rights. Except as provided in the
preceding sentence, the Non-Qualified Stock Option is not transferable by the
Employee, otherwise than by will or the laws of descent and distribution, and
may be exercised during the lifetime of the Employee only by the Employee. In
the event of the termination of the Employee’s employment (whether voluntary or
involuntary), for any reason other than death, disability or retirement or by
the Company or a subsidiary for Cause, the Option outstanding on such date of
termination, to the extent vested on such date, may be exercised by the Employee
(or in the event of the Employee’s death, by the Employee’s estate or by the
person or persons who acquire the right to exercise the Option by bequest or
inheritance (“Heir”) within three months following such termination of
employment, but, except as provided in paragraph 13 hereof, not thereafter;
provided, however, in no event shall the Option be exercisable after the seventh
anniversary of the Date of Grant. To the extent the Option is not vested on the
Employee’s date of termination, the Option or the portion thereof that is not
vested on such date shall automatically lapse and be cancelled unexercised as of
the Employee’s date of termination.

 

  10. Except as set forth below, in the event of the Employee’s termination of
employment by reason of death, disability or retirement, the Option granted
herein may be exercised by the Employee (or in the event of the Employee’s
death, the Employee’s Heir) within the 36-month period following such
termination of employment, but not thereafter, and in no event shall the Option
be exercisable after the seventh anniversary of the Date of Grant. [See Note #2]
Notwithstanding any other terms of the Agreement, no option that vested as a
result of retirement shall be exercisable unless the Employee shall have stated
on the notice of exercise referenced in paragraph 6 above that the Employee has
not since terminating employment with the Company worked for any competitor of
the Company, including without limitation the following (including any
subsidiaries of the following): Halliburton Company; Schlumberger Ltd.;
Weatherford International, Inc.; Calfrac Well Services Ltd.; Trican Well Service
Ltd.; Pride International, Inc.; Frank's International Inc.; Pipeline Integrity
International Ltd.; National Oilwell Varco; H. Rosen Engineering GmbH; Baroid
Corporation; M-I LLC; Baker Hughes, Inc.; and Tetra Technologies, Inc.

 

-3-



--------------------------------------------------------------------------------

[NOTE #2] Incentive Stock Options are treated as non-qualified options for tax
purposes if not exercised within three months after the optionee’s employment
with the Company and its subsidiaries ceases. See the Plan Summary and
Prospectus for Incentive Plans

 

  11. In the event of the Employee’s termination of employment either by reason
of Cause or prior to the date of vesting of the Option, the Option shall
automatically lapse in full and be cancelled unexercised as of that date.

 

  12. In the event of a change in the capitalization of the Company due to a
merger, consolidation, recapitalization, reclassification, stock split, stock
dividend, combination of shares, or similar event, the terms of the Agreement
shall be adjusted by the Committee to reflect such change, and the determination
of the Committee shall be final and binding.

 

  13. Upon the occurrence of a Change of Control, notwithstanding any other
provision in the Plan or the Agreement to the contrary, the Option shall
automatically become vested and exercisable in full on such date and shall be
immediately exercisable in full for such period as provided in the Plan.
Further, in the event of a Change of Control, the following provisions also
apply to the Option:

(a) Publicly Traded Stock Transaction. If the consideration offered to
shareholders of the Company in connection with a Change of Control consists of
publicly traded shares of the common stock (the “New Stock”) of an entity
acquiring the Company or the parent company of an entity acquiring the Company
(the “Acquiring Entity”), upon the occurrence of such Change of Control, the
Acquiring Entity will assume the Option and the Option will become an option (a
“New Option”) to purchase a number of shares of New Stock, with the number of
shares subject to the New Option and the exercise price thereof to be determined
in accordance with Article XII of the Plan. The New Option will otherwise be
subject to the same terms and conditions as the Option, except that the New
Option will be exercisable until the seventh anniversary of the Date of Grant
regardless of any termination of the Employee’s employment following the Change
of Control and the New Option may be surrendered to the Acquiring Entity during
the 90-day period following the occurrence of the Change of Control in return
for a payment in cash or in shares of New Stock to be determined in accordance
with Article XII of the Plan.

(b) Other Transaction. If the consideration offered to shareholders of the
Company in connection with a Change of Control consists of cash or of New Stock
that is not publicly traded, upon the occurrence of the Change of Control, the
Employee will surrender the Option to the Acquiring Entity in return for a
payment in cash equal to the Black-Scholes value of the Option as of the date of
the Change of Control, without discount for risk of forfeiture and
non-transferability. Such Black-Scholes valuation will be performed on a basis
consistent with the methodology set forth in Article XII of the Plan.

 

-4-



--------------------------------------------------------------------------------

  14. Nothing in the Agreement or in the Plan shall confer on the Employee any
right to continue employment with the Company or its subsidiaries nor restrict
the Company or its subsidiaries from termination of the employment relationship
of the Employee, with or without cause, at any time.

 

  15. Notwithstanding any other provision of the Plan or the Agreement, the
Employee agrees that the Employee will not exercise the Option and the Company
shall not be obligated to issue any shares of Common Stock, if the Committee
determines such issuance would violate any state or federal law or the rules or
regulations of any governmental regulatory body or agreement between the Company
and any national securities exchange upon which the Common Stock is listed.

 

  16. In the event of a conflict between the terms of the Agreement and the
Plan, the Plan shall be the controlling document.

 

-5-